Citation Nr: 0004799	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-01 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to assignment of a higher disability 
evaluation for toenail fungus, currently evaluated as 
noncompensable.

2.  Entitlement to assignment of a higher disability 
evaluation for tinnitus, currently evaluated as 
noncompensable.

3.  Entitlement to service connection for hearing loss 
disability.

4.  Entitlement to service connection for arthritis of the 
big toes.

5.  Entitlement to service connection for disability 
manifested by chronic dizziness, to include as due to an 
undiagnosed illness.

6.  Entitlement to service connection for chronic blisters on 
the feet, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a recurring rash on 
the back and hands, to include as due to an undiagnosed 
illness.

8.  Entitlement to service connection for disability 
manifested by joint pain, to include as due to an undiagnosed 
illness.

9.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

10.  Entitlement to service connection for an acquired 
psychiatric disability.

11.  Entitlement to service connection for heart 
palpitations, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1989 to 
August 1996, including service in the Southwestern Asia 
theater of operations during the Persian Gulf War from August 
1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision by 
the Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in January 1998, a Statement of the Case was issued in 
January 1998, and the veteran's substantive appeal was 
received in February 1998.  

The issues dealing with chronic dizziness, joint pain, 
chronic fatigue, an acquired psychiatric disability, and 
heart palpitations are addressed in the remand portion of the 
following decision. 


FINDINGS OF FACT

1.  The veteran's service-connected toenail fungus is 
currently productive of no more than clinical findings of a 
recurrent fungus, manifested by a toenail with a thickened, 
dystopic appearance. 

2.  The veteran's service-connected tinnitus is currently 
productive of no more than subjective complaints of recurrent 
ringing.

3.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

4.  There is no medical diagnosis of hearing loss disability 
for VA compensation purposes. 

5.  There is no medical diagnosis of arthritis of the big 
toes. 

6.  There is no medical evidence of record of a disability 
manifested by chronic blisters on the feet or a recurring 
rash on the back and hands which is related to the veteran's 
period of active military service, nor is there any objective 
evidence perceptible to an examining physician, or other 
verifiable non-medical indicators, which show that the 
veteran currently suffers from chronic blisters on the feet 
or a recurring rash on the back and hands which cannot be 
attributed to a known diagnosis.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a compensable 
evaluation for service-connected toenail fungus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7813 (1999).

2.  The schedular criteria for entitlement to a compensable 
evaluation for service-connected tinnitus have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.87, Diagnostic Code 6260 (1999).

3.  The veteran's claim of entitlement to service connection 
for hearing loss disability is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.385 (1999). 

4.  The veteran's claim of entitlement to service connection 
for arthritis of the big toes is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

5.  A disability manifested by chronic blisters on the feet 
was not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

6.  A disability manifested by a recurring rash on the back 
and hands was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims. 

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection, and, as such, the underlying claims are well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of the 
disabilities at issue are to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).  The Board is satisfied that all relevant 
facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claims.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.   

A.  Toenail Fungus

A review of the record reveals that the December 1997 rating 
decision awarded service connection for chronic toenail 
fungus, and a noncompensable evaluation was assigned from 
August 1996.  The veteran disagreed with the noncompensable 
evaluation, and initiated this appeal.  Essentially, the 
veteran maintains that he has problems with itching around 
the toenail area, and that it bothers him all day long.  

A November 1996 private medical record from Denise I. 
Sherman, M.D., reveals that the veteran's right great toe 
manifested some thickening of the toenail, and has been cut 
back significantly by the veteran.  A January 1997 private 
medical record from Clarence D. Clayton, D.P., reveals that 
the veteran's right great toenail was removed and treated not 
to re-grow.  However, the record further reveals that the 
veteran's toenail did grow back, and had a dystopic 
appearance.  

The more recent medical evidence of record reveals that in 
September 1997, the veteran underwent a VA general medical 
examination, and was diagnosed with a recurrent fungal 
infection of the great toenail.  There are no other clinical 
findings in that examination report, that describe the 
veteran's toenail fungus.

The RO assigned a noncompensable evaluation for the veteran's 
service-connected toenail fungus, pursuant to 38 C.F.R. § 
4.118, Diagnostic Code 7813, which evaluates dermatophytosis 
under the criteria for evaluating eczema.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  According to the rating 
criteria for eczema, a noncompensable rating requires 
evidence of slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating requires evidence of exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  

In light of the evidence of record, as summarized above, the 
Board finds that the preponderance of the evidence is against 
assignment of a compensable evaluation.  In that regard, the 
Board finds that since the effective date of the award of 
service connection, in August 1996, until the present time, 
the record reveals no more than a mildly irritating toenail 
fungus.  There is no indication in the claims file that the 
veteran's toenail fungus disability manifests exfoliation, 
exudation, or itching, involving an exposed surface or 
extensive area such that a compensable disability evaluation 
is warranted under Diagnostic Code 7806.  Furthermore, the 
Board finds no other related diagnostic code provisions that 
would provide for a higher rating. 


B.  Tinnitus

In the  December 1997 rating decision, the veteran was 
awarded service connection for tinnitus, and a noncompensable 
evaluation was assigned, effective from August 1996.  The 
veteran disagreed with the rating assigned for his tinnitus, 
and initiated this appeal.  Essentially, the veteran 
maintains that he experiences ringing in the ears several 
times a week.  

Reviewing the medical evidence of record, a November 1996 
private medical record from Denise I. Sherman, M.D., reveals 
that the veteran noticed some ringing in his ears.  In an 
October 1997 VA examination, the veteran reported that he had 
bilateral tinnitus, which was periodic, occurring 
approximately one time per week, and lasting a few seconds 
for each occurrence.  According to the examiner, the veteran 
indicated that the tinnitus did not have a significant effect 
on his daily lifestyle.  He described the tinnitus as a high-
pitched ringing sound that was loud in intensity.  In the 
veteran's notice of disagreement, received in January 1998, 
he indicated that he experienced ringing in his ears several 
times a week.

The RO assigned a noncompensable evaluation for the veteran's 
tinnitus pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260, 
which prescribes a 10 percent evaluation for recurrent 
tinnitus. 

Based on the evidence of record as summarized above, and 
resolving all doubt in favor of the veteran, the Board finds 
that the evidence supports entitlement to a 10 percent rating 
for tinnitus, beginning from the effective date of the award 
of service connection, in August 1996.  In that regard, the 
medical evidence reveals that over the years, the veteran has 
consistently complained of ringing in his ears.  While 
perhaps not continuous, the Board finds that the evidence 
supports a finding that the tinnitus is persistent so that a 
10 percent evaluation for tinnitus is warranted, but no 
higher.  No higher rating is provided for under this Code, 
nor is any other Diagnostic Code applicable under the 
circumstances of this case.

II.  Service Connection Claims

The remaining issue before the Board involves claims of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above, other laws and regulations 
specifically address claims based on hearing loss and for 
disability due to undiagnosed illness.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As to claims based on undiagnosed illness, 38 U.S.C.A. § 1117 
provides for service connection in cases where a veteran 
suffers from chronic disability resulting from an undiagnosed 
illness which became manifest during service on active duty 
in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War, or that became 
manifest to a degree of 10 percent or more between the end of 
such service and December 31, 2001.   

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Id.; see also 38 U.S.C.A. § 1117.  
Signs or symptoms which may be manifestations of undiagnosed 
illnesses include those involving fatigue, the skin, muscle 
pain, joint pain, neurologic signs and symptoms and 
cardiovascular signs and symptoms.  38 C.F.R. § 3.317(b).  
"Objective indications" include both objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A.  Hearing Loss Disability.

Service medical records include a February 1996 examination 
report showing pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
0
0
0
LEFT
20
10
00
00
5



On VA examination in October 1997, audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
5
0
15
LEFT
20
10
0
5
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

The Board observes that the record suggests that the 
veteran's military service included noise exposure.  Further, 
certain medical records dated earlier in the veteran's 
service show loss of hearing acuity at certain levels.  
However, the criteria of 38 C.F.R. § 3.385 define hearing 
loss disability for VA compensation purposes.  It is clear 
from the above set forth audiometric results that the 
criteria for hearing loss disability set forth in 38 C.F.R 
§ 3.385 have not been met.  Without a medical diagnosis of 
current disability, the claim must be viewed as not well-
grounded.  38 U.S.C.A. § 5107(a); Caluza.  Should the 
criteria for hearing loss disability for VA purposes be met 
in the future, the veteran may request that his claim be 
reopened. 

B.  Arthritis of the Big Toes

Likewise, the claims file does not include any medical 
diagnosis of arthritis of the big toes.  Significantly, VA 
examination in September 1997 reflects that foot x-ray and 
examination primarily involving the big toes was normal with 
no arthritis seen.  

With no medical diagnosis of arthritis of the big toes, the 
veteran's claim is not well-grounded.  38 U.S.C.A. § 5107(a); 
Caluza.


C.  Blisters on the Feet and Rash on the Back and Hands

The Board notes here that the claims based on blisters on the 
feet and a rash on the back and hands have apparently 
included consideration under the statutory and regulatory 
provisions for disability due to undiagnosed illness.  

The record reflects that the veteran had active military 
service in the Southwest theater of operations during the 
Persian Gulf War.  Accordingly, the provisions of 38 U.S.C.A. 
§ 1117 regarding chronic disability due to undiagnosed 
illness apply.  A well-grounded claim for compensation under 
38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for disability 
due to an undiagnosed illness generally requires evidence of 
(1) active service in Southwest Asia during the Persian Gulf 
War, (2) manifestation of one or more signs or symptoms, (3) 
objective indications of chronic disability during the 
relevant period of service or to a degree of 10 percent or 
more within the specified presumptive period, and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
See VAOGCPREC 4-99.  In that regard, the veteran's qualifying 
military service, his reported complaints, and the unique 
nature of the statutory and regulatory provisions regarding 
disability due to undiagnosed illnesses render these claims 
plausible.  In other words, the Board finds the claims based 
on blisters on the feet, rash no the back and hands, and 
arthritis of the big toes to be well-grounded.  The Board 
further finds that the evidence of record allows for 
equitable resolution of the claims on appeal, and that the 
duty to assist the veteran in establishing these claims has 
been satisfied.  38 U.S.C.A. § 5107(a).

Reviewing the evidence of record, the Board notes that the 
veteran's service medical records, including those from his 
service during the Persian Gulf War, reveal the following.  
In November 1992, the veteran was noted to have a fungal 
scaling of the right great toenail, and in May 1994, the 
veteran had his right big toenail removed. 

In a January 1997 podiatric history report from Clarence G. 
Clayton, D.P.M., the veteran reported a rash on his hands, 
which was present since the Gulf War.  Additionally, he 
reported leg cramps, described as throbbing, and low back 
pain.  Dr. Clayton indicated that the veteran had a chronic 
complaint of a rash on his hands, which the veteran felt was 
due to his participation in the Gulf War.  Vascularly, the 
veteran reported some leg cramping that he described as a 
throbbing sensation, that made it difficult for him to fall 
asleep.  He indicated that he had not experienced that 
recently.  Neurologically, the veteran had some numbness in 
his toes, bilaterally, and musculoskeletally, he had 
occasional low back pain.  The examination indicated that the 
skin on the back of the veteran's hands was slightly 
erythematous, dry but not scaly.  The diagnosis was extremely 
dry skin of the hands, likely exacerbated by dry winter 
weather.  

In a February 1997 record from Dr. Sherman, the reported 
impressions included dry skin dermatitis. 

In a September 1997 VA general medical examination, the 
diagnoses were as follows, in pertinent part:  tinea pedia, 
controlled with medication; a rash was not found on the back 
of the hands.  There were no blisters on the tops or bottoms 
of the feet, or between the toes.  

The evidence summarized above essentially shows that various 
medical examinations have on some occasions found sufficient 
medical findings to warrant an impression/diagnosis of dry 
skin dermatitis.  However, the medical evidence is negative 
for any findings of blisters on the feet. 

In regard to the veteran's claims for service connection for 
chronic blisters on the feet, the Board finds that the record 
is entirely negative for any diagnoses of blisters on the 
feet or arthritis of the feet.  In light of the foregoing, 
the Board finds that the preponderance of the evidence is 
against entitlement to service connection for blisters on the 
feet.

In regard to the veteran's claim for service connection for a 
rash on the back and hands, the Board notes that in January 
1997, the veteran was diagnosed with extremely dry skin on 
his hands, likely exacerbated by dry winter weather.  There 
are no other clinical findings of record of a skin rash on 
the hands or back.  As the veteran's complaints have been 
attributed to a known diagnosis (dermatitis), which has not 
been medically related to the veteran's active military 
service, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a rash 
on the back and hands.   See 38 C.F.R. §§ 3.303, 3.317.


ORDER

Entitlement to a 10 percent evaluation for service-connected 
tinnitus is warranted.  To this extent, the appeal is 
granted. 

Entitlement to assignment of compensable disability 
evaluation for service-connected toenail fungus is not 
warranted.  The veteran's claim of entitlement to service 
connection for hearing loss disability is not well-grounded.  
The veteran's claim of entitlement to service connection for 
arthritis of the big toes is not well-grounded.  Entitlement 
to service connection for chronic blisters on the feet, to 
include as due to an undiagnosed illness, is not warranted.  
Entitlement to service connection for a recurring rash on the 
back and hands, to include as due to an undiagnosed illness, 
is not warranted.  To this extent, the appeal is denied. 


REMAND

Chronic Dizziness, Joint Pain, Chronic Fatigue,
Acquired Psychiatric Disability, Heart Palpitations.

The Board also finds the claims based on chronic dizziness, 
joint pains, fatigue, acquired psychiatric disability and 
heart palpitations to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  The claims file includes at least one medical 
examination report referring to post-traumatic stress 
disorder related to combat.  Although this report was 
apparently later amended to depression, in view of the 
veteran's service which includes evidence that he engaged in 
combat with the enemy and the lack of clear explanation of 
the reason for the change in diagnosis, the Board finds the 
claim to meet the minimal requirements of a well-grounded 
claim.  As to the other issues, it appears that a plausible 
basis exists for such claims under the undiagnosed illness 
statue and regs.  However, after reviewing the medical 
record, the Board is of the opinion that additional 
development of the medical evidence is necessary to clarify 
matters of medical complexity with regard to these issues and 
to allow for informed appellate review.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
in the claims file) documenting ongoing 
treatment should be associated with the 
claims file. 

2.  The veteran should be scheduled for 
special VA examinations to ascertain the 
nature and etiology of his claims based 
on chronic dizziness, joint pain, chronic 
fatigue, an acquired psychiatric 
disability and heart palpitations.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiners in connection with the 
examinations, and all indicated special 
studies and tests should be accomplished.  

With regard to the psychiatric 
examination, the examiner should 
accomplish any necessary testing to 
ascertain whether or not the veteran 
suffers from PTSD.  In this regard, any 
combat related stressors reported by the 
veteran are to be assumed to be true.  If 
a psychiatric disability other than PTSD 
is medically diagnosed, the examiner 
should offer an opinion as to whether it 
is at least as likely as not related to 
the veteran's military service.  

With regard to the claims based on 
chronic dizziness, joint pain, chronic 
fatigue, and heart palpitations, if there 
is objective evidence of any pertinent 
signs and symptoms and such signs and 
symptoms can be attributed to known 
clinical diagnoses (including disorders 
of individual joints), the examiners 
should so state and should then offer an 
opinion as to each such known clinical 
diagnosis as to whether it is at least as 
likely as not related to the veteran's 
military service.  If the examiners finds 
that there is no evidence of any claimed 
signs and symptoms, or if there is 
objective evidence of claimed signs and 
symptoms which cannot by history, 
physical examination and laboratory tests 
be attributed to a known diagnosis, they 
should so state.  

3.  After completion of the above, the RO 
should review the expanded claims file 
and determine whether the veteran's 
claims can be granted.  In doing so, all 
applicable laws and regulations should be 
applied.  As to any benefit which remains 
denied, the RO should furnish the veteran 
and his representative with a 
supplemental statement of the case.  
After affording an opportunity to 
respond, the case should be returned to 
the Board for appellate review.    

The purpose of this remand is to assist the veteran and to 
ensure an adequate record for appellate review.  The veteran 
and his representative are free to submit 


additional evidence and argument in support of the issues 
which are the subject of this remand.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

